                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


SUSAN CHIPPS,

                       Plaintiff,

v.                                                                 No. 2:19-CV-00027-KRS-SMV

FARM BUREAU PROPERTY &
CASUALTY INSURANCE COMPANY,

                       Defendant.


                    ORDER SETTING TRIAL SCHEDULING CONFERENCE

       THIS MATTER comes before the Court sua sponte. Having reviewed the record, the

Court determines that a telephonic conference shall be held on July 1, 2019 at 11:00 a.m. to

discuss the scheduling and location of the trial and other significant hearings. The parties shall

call (888) 398-2342 and enter access code 8193818 to participate in the conference.

       IT IS SO ORDERED.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                          Page 1 of 1
